Title: From George Washington to Brigadier General James Mitchell Varnum, 16 November 1777
From: Washington, George
To: Varnum, James Mitchell



Sir
Head Quarters [Whitemarsh, Pa.] 16th Novemr 1777

I imagine from yours of last Evening by Major Ballard that the Fort was totally evacuated last night. As Major Fleury is wounded, you may probably want an Engineer below. I have therefore sent Monsr L’Aumois the Bearer of this. He is recommended as a Gentleman of Abilities in his profession. I am Dear Sir Yr most obt Servt

Go: Washington


P.S. It is not intended that Monsr L’Aumois should interfere with Capt. Duplessis in the defence of Fort Mercer except by Advice.

